Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on printer rush filed on 09/15/2022, Notice of Allowance mailed on 09/09/2022 and an interview conducted on 09/15/2022 with Applicants’ representative Attorney So Ra Ko (Reg. No. 78,801).
2.	Claims 1-20 are allowed

EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.
4.    Authorization for this examiner’s amendment was given in an interview with Attorney So Ra Ko (Reg. No. 78,801).
5.    The claims 10-17 have been amended as follows: 
	
	IN THE CLAIMS:
	
10. (Currently Amended) A computer-implemented method of rule-based review of software code changes, comprising: 
receiving, from a software repository, a difference file indicating at least one change, to software code, that was submitted to the software repository; 
parsing the difference file to determine one or more files, associated with the software code, affected by the at least one change and to determine content associated with the at least one change, 
wherein parsing the difference file to determine the one or more files comprises determining a change in one or more filenames identified in the software code based on association with a file extension; 
applying one or more rules, from a rule dictionary, based on comparing one or more identifiers, associated with the one or more files, with one or more identifiers included in the one or more rules and based on comparing the content, associated with the at least one change, with content included in the one or more rules, wherein at least two different rule dictionaries have rules including different identifiers or different content; 
generating one or more software review checklist items based on applying the one or more rules; 
outputting the one or more software review checklist items for display; 
receiving, based on input from a user, confirmation of the at least one change; and 
committing the at least one change to the software repository based on the confirmation.

11. (Currently Amended) The computer-implemented method of claim 10, wherein comparing the one or more identifiers, associated with the one or more files, with the one or more identifiers included in the one or more rules comprises: 
comparing one or more file extensions, associated with the one or more files, with one or more file extensions included in the one or more rules; or 
comparing one or more file names, associated with the one or more files, with one or more file names included in the one or more rules.

12. (Currently Amended) The computer-implemented method of claim 10, wherein comparing the content, associated with the at least one change, with the content included in the one or more rules comprises: 
comparing one or more function names, associated with the at least one change, with one or more function names included in the one or more rules; 
comparing a quantity of lines, associated with the at least one change, with one or more line thresholds indicated by the one or more rules; or 
comparing a quantity of files, associated with the at least one change, with one or more file thresholds indicated by the one or more rules.

13. (Currently Amended) The computer-implemented method of claim 10, wherein comparing the one or more identifiers, associated with the one or more files, with the one or more identifiers included in the one or more rules comprises: 
comparing one or more file identifiers, associated with one or more new files associated with the at least one change, with one or more new file identifiers included in the one or more rules; or 
comparing one or more file identifiers, associated with one or more removed files associated with the at least one change, with one or more removed file identifiers included in the one or more rules.

14. (Currently Amended) The computer-implemented method of claim 10, further comprising: 
extracting, from the difference file, at least one identifier for a team associated with the software code or for a project associated with the software code; and 
selecting the rule dictionary based on the at least one identifier.

15. (Currently Amended) The computer-implemented method of claim 10, wherein receiving the confirmation comprises: 
receiving the confirmation based on one or more interactions with a graphical user interface (GUI) that provides the one or more software review checklist items for display.

16. (Currently Amended) The computer-implemented method of claim 10, wherein generating the one or more software review checklist items comprises: 
adding at least one item to a preconfigured checklist; or 
removing at least one item from the preconfigured checklist.
17. (Currently Amended) The computer-implemented method of claim 16, further comprising: 
retrieving the preconfigured checklist from at least one memory including a plurality of preconfigured checklists.

		Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific limitations of:
...parse the difference file to determine one or more files, associated with the software code, affected by the at least one change, wherein parsing the difference file to determine the one or more files comprises determining a change in one or more filenames identified in the software code based on association with a file extension and in combination with other limitations/elements cited present subject matter that is novel and nonobvious such that select a rule dictionary that identifies one or more rules associated with software code changes; apply the one or more rules to generate one or more software review checklist items, wherein at least two different rule dictionaries cause generation of different software review checklist items; output a graphical user interface (GUI) that provides the one or more software review checklist items for display; -2-PATENT U.S. Patent Application No. 17/140,748 Attorney Docket No. 0104-0364 receive, based on input from a user and using the GUI, confirmation of the at least one change; and commit the at least one change to the software repository based on the confirmation of the at least one change and other limitations/elements as claimed in claim 1.  Such combination/render obvious features are allowed over the prior art of record.

Regarding claim 10:
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 10, specific limitations of:
... parsing the difference file to determine one or more files, associated with the software code, affected by the at least one change and to determine content associated with the at least one change, wherein parsing the difference file to determine the one or more files comprises determining a change in one or more filenames identified in the software code based on association with a file extension and in combination with other limitations/elements cited present subject matter that is novel and nonobvious such that applying one or more rules, from a rule dictionary, based on comparing one or more identifiers, associated with the one or more files, with one or more identifiers included in the one or more rules and based on comparing the content, associated with the -5-PATENT U.S. Patent Application No. 17/140,748 Attorney Docket No. 0104-0364 at least one change, with content included in the one or more rules, wherein at least two different rule dictionaries have rules including different identifiers or different content; generating one or more software review checklist items based on applying the one or more rules; outputting the one or more software review checklist items for display; receiving, based on input from a user, confirmation of the at least one change; and committing the at least one change to the software repository based on the confirmation and other limitations/elements as claimed in claim 10.  Such combination/render obvious features are allowed over the prior art of record.

Regarding claim 18:
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 18, specific limitations of:
... parse the difference file, using the parser, to determine one or more files, of the software code, affected by the at least one change, wherein the one or more instructions, that cause the one or more processors to parse the difference file to determine the one or more files, cause the one or more processors to determine a change in one or more filenames identified in the software code based on association with a file extension and in combination with other limitations/elements cited present subject matter that is novel and nonobvious such that schedule, using the load balancer, execution of a checklist generator to apply to the parsed difference file; apply one or more rules, from a rules dictionary and using the checklist generator, to generate one or more software review checklist items, wherein at least two different rule dictionaries cause generation of different software review checklist items; and output, to the software repository, the one or more software review checklist items for display and other limitations/elements as claimed in claim 18.  Such combination/render obvious features are allowed over the prior art of record.
Claims 2-9, 11-17 and 19-20 are dependent upon claims 1, 10 and 18. Since the independent claims 1, 10 and 18 are allowable, claims 2-9, 11-17 and 19-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Shlosberg (US Pub. No. 2017/0090915 A1) discloses TABLE 1 EXAMPLE SEARCH FUNCTION SEARCH QUERY Files with the text or filename ‘foo’ ‘foo’ Files with the extension .java and with the ‘foo’ AND extension:.java text or filename ‘foo’ For files in MyRepo with the .java extension repo:MyRepo AND extension:.java To search more precisely using regular name:/foo/ expressions (“RegEx”), wrap the RegEx in “/” (forward-slashes) To replace one character in the search query, name:/foo?/ use “?” To match one or more characters, use “*” name:/f?oo*s/ Searching for language-specific constructs: CSS - object with name containing ‘ei’ and css.objects.name:*ei* text ‘foo’ AND ‘foo’ – See paragraph [0025] and specification for more details.  Shlosberg does not discloses the claimed invention.
Tiwrai (US Pub. No. 2014/0173559 A1) discloses source code developed using the C programming language is organized as one or more header files (having the file extension ".h") and source files (having the file extension ".c"). The header files containing data definitions (such as for data types, structures, unions, etc.) and function declarations (that specify the name of the function, the names and types of the parameters, and the return type of the function) – See paragraph [0039].  Tiwrai does not disclose the claimed invention.
Yavo (WO 2018104925 A1) discloses the analysis may be performed by detecting an attempt to (or execution of the instructions that) rename the file(s) and/or change the extension of the file(s). The renaming and/or changing of the extension of the file(s) may be performed as part of the overwrite operation, for example, prior to the overwrite operation, in parallel with at least some of the overwrite operation, and/or after the overwrite operation. The identification of the malicious code may be based on the observation of the attempt to (or execution of) rename and/or change the extension of the file(s) – See page 14.  Yavo does not disclose the claimed invention.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gammans (US Pub. No. 2017/0060936 A1) discloses a small associate file with the same filename and location as the working file 154, 184 but with an alternate extension may be stored to contain the above information – See paragraphs [0088-0089].
Rousseau (FR 2907934 A1) discloses the characterization of the type of document Oijl, in the particular case where it is a file, can be done by recognizing the extension of the file name, for example when the document is a file created in an environment of type "Microsoft Windows" (registered trademark).  The characterization can also be done by the recognition in the bit sequence file characteristic of a type of file – See pages 3-4.
Sandhu et al. (US Pub. No. 2021/0141718 A1) discloses a code change is provided to the pipeline and at each stage various checks or evaluations of the code change is performed. Additionally, a risk profile is generated for the code change that identifies a risk of making the code change based on the code change itself as well as a reputation of the individual providing the code change – See Abstract and specification for more details.
Modeo et al. (US Pub. No. 2021/0157770 A1) discloses updating the content of an electronic document includes receiving a metadata file by a server, the metadata file including document information regarding a subject matter of the electronic document and reference information regarding other sources of content referenced in the electronic document, and searching the other sources of content for corresponding information to the subject matter of the electronic document – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192